NO. 07-10-0167-CR
 
IN THE
COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

AUGUST
4, 2010
 

 
SHANNON ROSS WEAVER, 
 
                                                                                         Appellant

v.
 
THE STATE OF TEXAS,  
 
                                                                                         Appellee
_____________________________
 
FROM THE COUNTY COURT OF LAMB COUNTY;
 
NO. 15,983; HONORABLE WILLIAM A.
THOMPSON JR., PRESIDING
 

 
Anders
Opinion
 

 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
            Shannon Ross
Weaver was convicted of driving while intoxicated and sentenced after a jury
trial to sixty days confinement in the county jail and a fine of $1,000.  Appellant appealed.
            Appellant’s
appointed counsel has filed a motion to withdraw, together with an Anders[1]
brief, wherein he certified that, after diligently searching the record, he
concluded that the appeal was without merit. 
Along with his brief, appellate counsel attached a copy of a letter sent
to appellant informing him of counsel’s belief that there was no reversible
error and of appellant’s right to file a response or brief pro se.  By letter dated July
1, 2010, this court also notified appellant of his right to file his own brief
or response and set July 26, 2010, as the deadline to do so.  To date, appellant has filed neither a
response, brief, nor a request for an extention of time.
            In
compliance with the principles enunciated in Anders, counsel discussed several potential areas for appeal.  They include 1) the validity of the search
warrant used to obtain a blood sample from appellant, and 2) the admission of
evidence regarding whether appellant took a portable breath test.  However, appellate counsel explained why each
argument lacks merit. 
            We have also
conducted our own review of the record to assess the conclusions of appellate
counsel and to uncover any reversible error pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).  That review has failed to reveal reversible
error.  
            Accordingly,
the motion to withdraw is granted, and the judgment is affirmed.[2]
 
                                                                                    Brian
Quinn 
                                                                                    Chief
Justice
Do not
publish. 




[1]Anders v. California, 386
U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  


[2]Appellant
has the right to file a pro se petition for discretionary review from
this opinion.